                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

Patrick W. Mardis, II,

            Plaintiff,

      v.                                      Case No. 2:20-cv-1765

Commissioner of
Social Security,

            Defendant.

                                      ORDER
      This matter is before the court for consideration of the
January 22, 2021, report and recommendation of the United States
magistrate judge to whom this case was referred pursuant to 28
U.S.C.     §636(b).       The    magistrate      judge    concluded    that    the
administrative law judge erred in failing to explain why he did not
include certain limitations opined by state agency psychologist
Robert Baker, Ph.D., in plaintiff’s residual functional capacity.
The   magistrate      judge     recommended    that      the   decision   of   the
Commissioner be reversed and that the case be remanded pursuant to
42    U.S.C.   §405(g),       sentence   four,     for    further     proceedings
consistent with the report and recommendation.
      The report and recommendation specifically advised the parties
that failure to object to the report and recommendation within
fourteen days of the report would result in a waiver of the right
to have the district judge review the report and recommendation de
novo and a waiver of the right to appeal the decision of the
district court adopting the report and recommendation. Doc. 17, p.
10.    The time period for filing objections to the report and
recommendation has expired, and no party has objected to the report
and recommendation.
        The court agrees with the report and recommendation of the
magistrate judge (Doc. 17) and it is hereby adopted.        The decision
of the Commissioner is reversed, and this case is remanded to the
Commissioner under 42 U.S.C. §405(g), sentence four, for further
proceedings consistent with the report and recommendation.             The
clerk     shall   enter   judgment   reversing   the   decision   of   the
Commissioner and remanding this case.


Date: June 29, 2021                    s/James L. Graham
                               James L. Graham
                               United States District Judge




                                     2
